Case 4:12-cr-00243-SDJ-KPJ Document 59 Filed 09/15/20 Page 1 of 1 PageID #: 157




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  UNITED STATES OF AMERICA
                                                   §
                                                   §
  v.                                               §   CRIMINAL NO. 4:12-CR-243-SDJ-KPJ
                                                   §
  JEREMY WAYNE HELTON                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 17, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #58) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned
         .
 for a term of thirty-three (33) months with no supervised release to follow.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

 Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

 imprisoned for a term of thirty-three (33) months with no supervised release to follow. The

 sentence will run consecutively with the underlying sentence.

            So ORDERED and SIGNED this 15th day of September, 2020.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
